 



Exhibit 10.3

     
(SUNCOM LOGO) [w20479w2047900.gif]
  Confidential      

RESTRICTED STOCK AGREEMENT
AND NOTIFICATION OF
RESTRICTED STOCK AWARD
(this “Agreement”)
(Senior Executive Form)

                         
1. Associate Name
(or “Holder”)
 
 
 
               
 
                       
Home Address
 
 
 
 
  Price On Date
Of Grant  
 
$/share
 
                       
 
  No. of
Shares Awarded
“Shares”   
 
 
 
  Grant Date  
 
 
 

2. GRANT OF RESTRICTED STOCK AWARD: SunCom Wireless Holdings, Inc. (“SunCom”)
(SunCom and its subsidiaries being referred to herein collectively as the
“Company”) hereby grants you (or the “Holder”) a Restricted Stock Award
(“Award”) for the number of Shares referenced in Section 1, above. This Award is
granted pursuant to the SunCom Wireless Holdings, Inc. Stock and Incentive Plan
(as amended and restated) (the “Plan”) and is subject in all respects to the
terms of the Plan and this Agreement.
3. ON-GOING ELIGIBILITY: Although the grant of any award under the Plan is
subject to the discretion of the Compensation Committee of the Board of
Directors (the “Committee”), at a minimum, you must meet the following criteria
to be eligible for future awards:

  •   Full-Time employment as of the Grant Date;     •   Attainment of 21 years
of age as of May 1st of the year in which the award is granted;     •   Overall
performance Level equal to a “meets” or greater on your most recent review;    
•   No 2nd level Performance Improvement Plans in the prior twelve months from
the Grant Date (no Associate will be excluded from a grant for more than one
year as a result of the same Performance Improvement Plan); and     •   Actively
at work on the Grant Date.

4. VESTING: The Shares awarded to you vest ___% per year over a ___ year period
(the “Restriction Period”), with ___ first vesting ___ months after the grant
date and an additional ___ vesting each anniversary of the grant date
thereafter. Specifically, the vesting schedule is as follows:

          Anniversary of Grant Date   Vesting Percent   Vest Date

If your employment or service terminates for any reason and all or any part of
the Award has not vested, the Award, to the extent not then vested or earned,
will be forfeited immediately upon termination of employment or service and you
will have no further rights with respect to the Award or any unvested Shares or
other benefit related to the Award.

1



--------------------------------------------------------------------------------



 



5. RESTRICTIONS ON UNVESTED SHARES; RIGHTS AS STOCKHOLDER; DIVIDENDS: You will
have the right to receive dividends during the Restriction Period, to vote the
Shares subject to the Award, and to enjoy all other stockholder rights, except
that (a) you will not be entitled to delivery of the stock certificate(s)
representing unvested Shares (and distribution of dividends, if any, declared on
unvested Shares) unless and until the Restriction Period with respect to the
Shares expires and the Forfeiture Restrictions lapse (in which case delivery of
the Shares will be made as soon as practicable and distribution of such
dividends will be made no later than March 15th of the year following the year
in which the corresponding portion of the Award vests); (b) the Company will (or
will designate an agent or representative to) retain custody of the stock
certificate(s) during the Restriction Period; (c) you may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the Shares during the
Restriction Period; and (d) a breach of the terms and conditions applicable to
the Award will cause a forfeiture of the Award and the underlying Shares subject
to the Award.
 
6. SALES OF VESTED SHARES; NONTRANSFERABILITY OF AWARD: The sale of vested
Shares may not occur until the tax liability with respect to the Shares is
satisfied and the record keeper has updated the account accordingly. Typically,
this takes 4 to 7 business days following the receipt of the tax payment. The
sale of vested Shares may be further restricted due to applicable securities or
other laws or pursuant to the Company’s policies, including but not limited to
its Insider Trading Policy. The Award will not be transferable or assignable
otherwise than by will or the laws of descent and distribution unless otherwise
permitted under the terms of the Plan.
 
7. TAX LIABILITY: This Award is considered “compensation” under the Internal
Revenue Code of 1986, as amended (the “Code”), and, therefore carries with it an
income tax liability. By accepting this Award, you agree to satisfy any income
tax liability related to the Award and to the following terms and conditions:
     (a) The Company will withhold all required local, state, federal, foreign
and other taxes and any other amount required to be withheld by any governmental
authority or law from any amount payable with respect to the Award. Prior to the
delivery or transfer of any certificate for the Shares or any other benefit, the
Company will require you to pay to the Company in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by the Company to such authority for the account of such recipient.
Notwithstanding the foregoing, the Company may establish procedures to permit a
recipient to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations related to the Award, by
electing to have the Company withhold shares, or electing to have shares sold
for the Holder’s behalf, from the Shares to which the Holder is otherwise
entitled. The number of shares to be withheld or sold will have a Fair Market
Value as of the date that the amount of tax is determined as nearly as equal as
possible to (but not exceeding) the amount of such obligations being satisfied.
Each election must be made in accordance with election procedures established by
the Company.
     (b) Within thirty (30) days of the Grant Date, you may file an “83(b)
election” with the Internal Revenue Service to recognize as income 100% of the
Fair Market Value of the Shares as of the Grant Date. You will be required to
remit a payment equal to the amount of any income tax liability that the Company
must withhold or any other required withholdings on taxes due in connection with
the 83(b) election. The 83(b) election should be sent via certified mail to the
Internal Revenue Service. This election is generally irrevocable. You must also
send a copy of the 83(b) election and check used for payment of the amount of
any tax obligations to the Company’s Human Resources Department in Berwyn, PA
(Attention: Manager of Qualified Plans). If you do not make an 83(b) election,
the Company will require taxes to be paid when the Award (or a portion of the
Award) vests.
     (c) The Shares may also be subject to taxation when the stock is eventually
sold, at which time you may recognize a capital gain or loss. It is your
responsibility to consult a tax advisor to determine and establish implications
associated with any grant, vest or sale. The Company has made no warranties or
representations to you with respect to the tax consequences (including but not
limited to income tax consequences) related to the Award or issuance or transfer
of Shares pursuant to the Award. By accepting the Award, you acknowledge the
following: (i) you are in no manner relying on the Company or its
representatives for an assessment of such tax consequences; (ii) there may be
adverse tax consequences upon the grant of the Award and the acquisition or
disposition of the Shares subject to the Award and you have been advised that
you should consult with your own attorney, accountant, and/or tax advisor
regarding the decision to accept this Award and the consequences thereof; and
(iii) the Company has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for you.

 

2



--------------------------------------------------------------------------------



 



 
8. EMPLOYMENT OR SERVICE “AT-WILL”: Unless otherwise provided by contract, your
employment or service with the Company is “at-will.” You or the Company may
terminate your employment or service at any time for any reason or for no
reason. This Award does not in anyway change the “at-will” relationship between
you and the Company.
 
9. CHANGE OF CONTROL: Unless otherwise provided by contract, and notwithstanding
the vesting schedule described in Section 4, above, your unvested Shares will
vest on the date a “Change of Control” occurs (the “Change of Control Date”) as
follows:

(a)   If your vested percentage in the Shares subject to the Award is less than
50% on the Change of Control Date, then your vested percentage for all of the
Shares will be increased to 50% on such date; and the remaining unvested Shares
will become fully (i.e., 100%) vested if any of the following occur:

  (i)   Your employment with the Company or its successor is terminated in
connection with the “Change of Control” or within one year after the Change of
Control Date (except for a termination due to “cause,” as cause is defined under
any employment agreement or similar agreement entered into between the Company
and the Holder, or, if no such agreement is applicable, a termination due to
cause as determined by the Committee, in which event no additional vesting of
the Award will occur);     (ii)   You decline employment or, prior to the
one-year anniversary of the Change of Control Date, terminate your employment
because you are offered a position that is not substantially similar to your
position immediately prior to the Change of Control Date or such new position is
located more than thirty (30) miles from your position held immediately prior to
the Change of Control Date; or     (iii)   You remain in the employ of the
Company or any successor entity for a period of one year after the Change of
Control Date.

(b)   If your vested percentage in the Shares subject to the Award is 50% or
more on the Change of Control Date, your vested percentage for all of the Shares
will become fully (i.e., 100%) vested as of the Change of Control Date.

As used herein, the term “Change of Control” will have the meaning set forth in
the Plan.
 
10. TERMS AND CONDITIONS OF PLAN; AMENDMENT: This Agreement is subject to the
terms, conditions and restrictions set forth in the Plan, the terms of which are
incorporated herein. Unless the context otherwise requires, terms not defined
herein will have the meanings given such terms in the Plan. This Agreement is
not a stock certificate or a negotiable instrument. To the extent that any
conflict may exist between any term or provision of this Agreement and any term
or provision of the Plan, the term or provision of the Plan will control. All
questions of interpretation concerning this Award are determined by the
Committee. All determinations by the Committee will be final and binding upon
all persons having or claiming an interest in the Award or the Shares. Unless
otherwise determined by SunCom’s Board of Directors, the Committee may amend
this Award at any time, provided that no such amendment may impair your rights
with respect to the Shares without your consent. However, notwithstanding the
preceding sentence, the Committee has unilateral authority to amend the Plan and
this Agreement (without your consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws).
 

3



--------------------------------------------------------------------------------



 



11. PROVISIONS SEVERABLE: If any provision of this Agreement is invalid or
unenforceable, it will not affect the other provisions, and this Agreement will
remain in effect as though the invalid or unenforceable provisions were omitted.
Upon a determination that any term or other provision is invalid or
unenforceable, the Company, in accordance with Delaware general corporate law,
will in good faith modify this Agreement so as to effect the original intent of
the parties as closely as possible.
12. PARTIES TO AGREEMENT: This Agreement will be binding on and will operate for
the benefit of the Company, its successors and assigns, and the Holder and his
heirs, estate, personal representatives, successors and assigns.
13. COUNTERPARTS; FURTHER INSTRUMENTS: This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. At any time, and from time
to time after executing this Agreement, the Holder will execute such additional
instruments and take such actions as may be reasonably requested by the Company
to confirm or perfect or otherwise to carry out the intent and purpose of this
Agreement.
14. RIGHT OF OFFSET: Notwithstanding any other provision of the Plan or this
Agreement, the Company may reduce the amount of any benefit or payment otherwise
payable to you or on your behalf by the amount of any obligation you have to the
Company, and you are deemed to have consented to such reduction by entering into
this Agreement.
15. GOVERNING LAW: This Agreement is to be construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws,
and in accordance with applicable general laws of the United States.
16. CONSENT TO JURISDICTION: The Holder hereby consents to the jurisdiction of
any state or federal court located in the county in which the principal
executive office of the Company is then located for purposes of the enforcement
of this Agreement and waives personal service of any and all process upon him.
The Holder waives any objection to venue of any action instituted under this
Agreement.
17. NO RESTRICTION ON COMPANY ACTION: Nothing contained in this Agreement will
be construed to prevent the Company from taking any corporate action that is
deemed to be appropriate or in the Company’s best interests, whether or not such
action would have an adverse effect on the Award. Neither the Holder nor any
beneficiary thereof, nor any other person, will have any claim against the
Company as a result of any such action.
18. CAPTIONS: Captions herein are for convenience of reference only and will not
be considered in construing this Agreement.
19. ENTIRE AGREEMENT: This Agreement supersedes any statements, representations
or agreements of the Company with respect to the grant of the Award or any
related rights, and the Holder hereby waives any rights or claims related to any
such statements, representations or agreements. This Agreement does not
supersede or amend any existing confidentiality agreement, nonsolicitation
agreement, noncompetition agreement, employment agreement or any other similar
agreement between the Holder and the Company, including, but not limited to, any
restrictive covenants contained in such agreements.
20. LEGENDS: The Company may at any time place legends referencing any
applicable federal or state securities law restrictions on certificates
representing the Shares subject to the Award. The Holder will, at the request of
the Company, promptly present to the Company any and all certificates
representing such Shares that are in the possession of the Holder in order to
effectuate the provisions of this Section 21.

4



--------------------------------------------------------------------------------



 



21. FORFEITURE OF SHARES AND/OR GAIN FROM SHARES:
     (a) Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Holder with the Company or during the
24-month period following termination of employment or service with the Company
for any reason (regardless of whether such termination was by the Company or the
Holder, and whether voluntary or involuntary), the Holder engages in a
Prohibited Activity (as defined herein), then (i) the Award will immediately be
terminated and forfeited in its entirety, (ii) any Shares subject to the Award,
regardless of whether such Shares are vested or unvested and/or deferred or
undeferred, will immediately be forfeited and returned to the Company and the
Holder will cease to have any rights related thereto and will cease to be
recognized as the legal owner of such Shares, and (iii) any Gain (as defined
herein) realized by the Holder with respect to any Shares subject to the Award
will immediately be paid by the Holder to the Company.
     (b) For the purposes herein, a “Prohibited Activity” means (i) the Holder’s
solicitation or assisting any other person in so soliciting, directly or
indirectly, in one or a series of transactions, of any customers, suppliers,
vendors, or other service providers to or of the Company for the purpose of
inducing that customer, supplier, vendor or other service provider to terminate
or alter his or its relationship with the Company; (ii) the Holder’s inducement,
directly or indirectly, in one or a series of transactions, of any employees or
service providers to terminate their employment with or service to the Company
for the purpose of performing services for, assisting, advising or otherwise
supporting any business which is competitive with the business of the Company;
(iii) the Holder’s violation of any noncompetition restrictions applicable to
the Holder; (iv) the Holder’s violation of any of the Company’s policies,
including, without limitation, the Company’s insider trading policies; (v) the
Holder’s violation of any material (as determined by the Committee) federal,
state or other law, rule or regulation; (vi) the Holder’s disclosure or misuse
of any confidential information or material concerning the Company (except as
otherwise required by law or as agreed to by the parties herein); (vii) the
Holder’s dishonesty, theft or embezzlement in a manner which negatively impacts
the Company in any way; (viii) the Holder’s refusal or failure to perform his
assigned duties for the Company in a satisfactory manner; or (ix) the Holder’s
engaging in any conduct that could be materially damaging to the Company without
a reasonable good faith belief that such conduct was in the best interest of the
Company. The Committee (or its designee, to the extent permitted pursuant to the
Plan) has sole and absolute discretion to determine if a Prohibited Activity has
occurred.
     (c) For the purposes herein, “Gain” means, unless the Committee determines
otherwise, the greater of the Fair Market Value of the Shares (or portion
thereof) at the time of grant or vesting or the disposition price of such Shares
at the time of disposition, multiplied by the number of Shares sold or disposed.
     (d) Notwithstanding the provisions of Section 22 herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 22 herein will not be deemed to constitute a
further or continuing waiver of any rights the Company may have pursuant to the
terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 22 herein).
     (e) By accepting this Agreement, and without limiting the effect of
Section 15 herein, the Holder consents to a deduction (to the extent permitted
by applicable law) from any amounts the Company may owe the Holder from time to
time (including amounts owed to the Holder as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to the
Holder by the Company), to the extent of the amounts the Holder owes the Company
pursuant to this Agreement, including but not limited to Section 15 or
Section 22 herein. Whether or not the Company elects to make any set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount owed by the Holder pursuant to this Agreement, the Holder agrees to
immediately pay the unpaid balance to the Company.

5



--------------------------------------------------------------------------------



 



 
22. ACCEPTANCE: By accepting this Agreement, you acknowledge and agree that the
grant of the Award, the receipt of the Shares and/or any other benefit under
this Agreement is subject to, and conditioned upon, your execution, return and
compliance with the terms of this Agreement, including but not limited to the
provisions of Section 22 herein. By executing and returning this Agreement to
the Company, you acknowledge and agree that (a) you have read this Agreement in
its entirety; (b) you have had the opportunity to consult your legal counsel
prior to such execution of the Agreement; (c) this Agreement is valid and
binding upon, and enforceable against, you in accordance with its terms; and
(d) the consideration for this Agreement is valuable and sufficient
consideration. The Company may treat the Award as cancelled, and any Shares or
other benefit underlying the Award as forfeited, if you fail to return a signed
copy of the Agreement to [                    ] by [                    ].
 


 
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Holder has hereunto
set his hand, effective as of the day and year first above written.

              SUNCOM WIRELESS HOLDINGS, INC.
 
       
 
            By: Michael E. Kalogris     Title: Chief Executive Officer
 
            SENIOR EXECUTIVE
 
       
 
  By:    
 
       

6